Case 5:19-cv-00052-TBR Document 18 Filed 12/05/19 Page 1 of 1 PagelD #: 843

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF KENTUCKY

 

PADUCAH DIVISION

CHRIS G. LANGSTON,

Plaintiff,
Vv.

Case No. 5:19-cv-00052-TBR

HARTFORD LIFE AND
ACCIDENT INSURANCE
COMPANY,

Defendant.

 

 

JOINT STIPULATION OF DISMISSAL WITH PREJUDICE
COME NOW the Plaintiff, Chris G. Langston (“Plaintiff”), and Defendant,
Hartford Life and Accident Insurance Company (“Defendant”), by and through
their undersigned counsel, and agree and stipulate that the above-styled action and
all claims contained therein should be dismissed with prejudice with each party to

bear its own costs.

hecem ber
Dated this 324 day ofSievendber, 2019.

 

 

LAW OFFICES OF DONALD R. MAYNARD, COOPER & GALE, P.C.
GREEN, JR.
By: /s/William B. Wahlheim, Jr.
By: /s/Donald R. Green Jr. William B. Wahlheim, Jr.
Donald R. Green, Jr. 1901 Sixth Avenue North, Suite 2400

5120 Village Square Drive, Suite 105 Birmingham, AL 35203-2618

Paducah, KY 42001

Attorneys for Plaintiff Chris G. Langston Attorney for Hartford Life and Accident
Insurance Company
